                                                Case 2:19-cr-00898-DLR Document 27 Filed 08/26/19 Page 1 of 3



                                        1 Mark Kokanovich (021168)
                                          kokanovichm@ballardspahr.com
                                        2 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        3 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        4 Facsimile: 602.798.5595
                                          Attorneys for Defendant
                                        5 David Allen Harbour
                                        6
                                                                     IN THE UNITED STATES DISTRICT COURT
                                        7
                                        8                                  FOR THE DISTRICT OF ARIZONA

                                        9 United States of America,
                                                                                             NO. CR-19-0898-PHX-DLR
                                       10                     Plaintiff,
                                                                                             DEFENDANT DAVID ALLEN
                                       11                     vs.                            HARBOUR'S UNOPPOSED MOTION
1 East Washington Street, Suite 2300




                                                                                             TO DESIGNATE CASE AS
                                       12 David Allen Harbour,
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                                                                             COMPLEX, CONTINUE THE TRIAL
         Ballard Spahr LLP




                                                                                             DATE AND SET A STATUS
                                       13                     Defendant.                     CONFERENCE
                                       14
                                       15            Defendant David Allen Harbour, by and through counsel, respectfully moves this
                                       16 Court, pursuant to Local Criminal Rule 16.2, to designate this matter a “complex case”
                                       17 within the meaning of 18 U.S.C. § 3161(h)(7)(B)(ii). Defendant additionally moves the
                                       18 Court to continue the current trial date and set a status conference within 21 days of the
                                       19 complex case designation to determine a schedule for motions, discovery, and other pre-
                                       20 trial case management issues. The government does not oppose this motion.
                                       21            Excludable delay under 18 U.S.C. § 3161(h)(7)(B)(ii) will occur as a result of this
                                       22 motion or an order based thereon.
                                       23                                        MEMORANDUM
                                       24            On July 30, 2019, the government obtained a 22-count indictment. Counts 1
                                       25 through 3 charge wire fraud and counts 4-22 relate to transactional money laundering.
                                       26 Mr. Harbour had his initial appearance on August 5, 2019 and was released with
                                       27 conditions on August 8, 2019.
                                       28

                                            DMWEST #38152727 v1
                                                Case 2:19-cr-00898-DLR Document 27 Filed 08/26/19 Page 2 of 3



                                        1            Mr. Harbour anticipates that there will be a substantial volume of discovery in this
                                        2 case. The discovery will include items seized by the government pursuant to at least one
                                        3 search warrant and materials the government obtained by grand jury subpoenas. The
                                        4 government is expected to begin producing these documents shortly, but no discovery has
                                        5 yet been produced, and it appears unlikely that all discovery will be provided prior to the
                                        6 current trial date, October 1, 2019.
                                        7            Mr. Harbour respectfully requests that the Court designate this case as complex for
                                        8 purposes of the Speedy Trial Act and Local Criminal Rule 16.4, continue the current trial
                                        9 date, and set a status conference within 21 days of the complex case designation to
                                       10 determine a schedule for motions, discovery, and other pre-trial case management issues.
                                       11 This will allow the Court to establish a consolidated schedule for discovery and motions,
1 East Washington Street, Suite 2300




                                       12 which will maximize the efficiency and effectiveness of the process, and permit the
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 resolution of anticipated trial management issues such as a potential severance of counts
                                       14 or parties.
                                       15            This case is plainly sufficiently “complex” or “unusual” to justify a complex case
                                       16 designation. This case involves a substantial volume of discovery and complicated factual
                                       17 issues covering several years.
                                       18            For these reasons, Mr. Harbour respectfully requests that the Court grant this
                                       19 unopposed motion to designate this a “complex case,” continue the trial date, and set a
                                       20 status conference within 21 days of the complex case designation to determine a schedule
                                       21 for motions, discovery, and other pre-trial case management issues.
                                       22
                                       23            RESPECTFULLY SUBMITTED this 26th day of August, 2019.
                                       24                                               BALLARD SPAHR LLP
                                       25
                                       26                                               By: /s/ Mark Kokanovich
                                                                                            Mark Kokanovich
                                       27                                                   1 East Washington Street, Suite 2300
                                                                                            Phoenix, AZ 85004-2555
                                       28                                                   Attorneys for Defendant
                                                                                            David Allen Harbour
                                            DMWEST #38152727 v1                            2
                                                Case 2:19-cr-00898-DLR Document 27 Filed 08/26/19 Page 3 of 3



                                        1                                 CERTIFICATE OF SERVICE
                                        2            I certify that on the 26th day of August, 2019, I electronically transmitted a PDF

                                        3 version of the foregoing document to the Office of the Clerk of the Court, using the
                                        4 CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all CM/ECF
                                        5 registrants of record in this matter.
                                        6
                                        7 By: /s/ Sarah Gennett
                                        8
                                        9
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #38152727 v1                            3
